Citation Nr: 1120065	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-23 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a low back disorder.

3.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1965 to November 1969.  

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for service connection for a back disorder, and his request to reopen his claim for an acquired psychiatric disorder.  During the pendency of this appeal, jurisdiction of the claims folder was transferred to the RO in Atlanta, Georgia.  

The Veteran initially claimed service connection for a "nervous condition" in December 2004.  He later requested service connection for an "anxiety disorder," in June 2007.  During his military service, the Veteran was treated for nightmares and anxiety in April and May 1969.  During the appeal period, the Veteran was diagnosed with an adjustment disorder by a VA physician in July and October 2007.  As such, the Veteran's acquired psychiatric disorder has been referred to by different terminology throughout the record.  The Board considers the Veteran's claim broadly as one for an acquired psychiatric disorder to encompass all psychiatric disorders evident in the record, pursuant to the decision of the United States Court of Appeals for Veterans Claims in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran is currently represented by the Georgia Department of Veterans Services.  In February 2011, the Veteran wrote to the Board requesting information relating to the appointment of a Veterans Service Organization who could represent him before the Board.  In April 2011, the Veteran was provided with notice as to the steps he is required to take to appoint a representative before the Board, and the appropriate form with which to do so.  The Veteran was allowed 30 days to respond and has not done so.  Therefore, the Board will proceed with adjudication of the Veteran's claims at this time.

The issues of service connection for an acquired psychiatric disorder and for a back disorder addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The AOJ last denied service connection for an acquired psychiatric disorder in the April 2005 rating decision.  Although notified of the denial, the Veteran did not appeal that decision.

2.  Evidence received since the April 2005 rating decision is new, relevant, and raises a reasonable possibility of substantiating the Veteran's claim for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision is final with respect to the Veteran's service connection claim for an acquired psychiatric disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2010).  

2.  New and material evidence has been received since the last prior final denial of the Veteran's service connection claim for an acquired psychiatric disorder in April 2005.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Because the Board is granting the Veteran's petition to reopen his claim for an acquired psychiatric disorder, and directing further development of his remaining claims on remand, there is no need to discuss at this time whether VA has complied with its duties to notify and assist.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence to Reopen the Veteran's Service Connection Claim for an Acquired Psychiatric Disorder

The Veteran maintains that he currently experiences an acquired psychiatric disorder due to his military service.  The Veteran has argued that during his military service he was diagnosed with a nervous condition and that this acquired psychiatric disorder has continued since that time, including treatment for this condition shortly after his release from active duty service.  See the Veteran's December 2004 claim, and June 2009 substantive appeal (VA Form 9); see also the July and October 2007 VA medical treatment records.  Further, the Veteran's VA medical treatment records of July and October 2007 have also indicated that his current acquired psychiatric disorder may be caused or aggravated by his current back disorder. 

The AOJ denied service connection for an acquired psychiatric disorder in the April 2005 rating decision.  The AOJ notified the Veteran of this decision and apprised him of his procedural and appellate rights.  The Veteran did not file a notice of disagreement (NOD) or a substantive appeal, thus not appealing that decision.  Therefore, the April 2005 decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  The Court has held that in determining whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis, including a prior denial based on the absence of new and material evidence.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Regardless of the AOJ's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the AOJ is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. 
§§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end. 

The Veteran filed his claim to reopen his previously denied claim for an acquired psychiatric disorder in June 2007.  Therefore, the amended regulation for new and material evidence applies.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of the VA] to consider the patently incredible to be credible").  The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 285 (1996); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In the prior final rating decision of April 2005, the AOJ denied the Veteran's claim for service connection for an acquired psychiatric disorder, at least in part, because the Veteran's VA medical treatment records "failed to show any recent treatment for a nervous condition."  

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last final April 2005 rating decision.  In this case, the AOJ has obtained VA medical treatment records, which show that in July and October 2007 the Veteran was diagnosed with an adjustment disorder by a VA physician.  As such, this evidence shows that the Veteran is receiving treatment for an acquired psychiatric disorder that may be considered for service connection, which was not present at the time of the April 2005 claim.  Therefore, this evidence is new and material within the meaning of 38 C.F.R. § 3.156(a).  

As new and material evidence has been received, the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the claim for service connection for an acquired psychiatric disorder is reopened.  To this extent, the appeal is granted.  


REMAND

Before addressing the merits of the Veteran's claims for service connection for an acquired psychiatric disorder and for a back disorder, the Board finds that additional development of the evidence is required, in the form of relevant VA medical examinations and opinions.

First, regarding the Veteran's claim for an acquired psychiatric disorder, the VA medical treatment records of July and October 2007 has raised the possibility that the Veteran's claim may be connected to or aggravated by the back disorder for which he is also claiming service connection.  Although the AOJ sent the Veteran notice letter dated in May 2007 to comply with the Veterans Claims Assistance Act of 2000 (VCAA), these letters have only addressed the Veteran's claims for service connection for the residuals of an acquired psychiatric disorder on a direct basis, but have not notified him of the elements necessary for a claim as secondary to or aggravated by a separately service-connected disorder.  Therefore, these letters have not completely addressed all of the theories of entitlement to service connection raised by the Veteran's claims and the evidence of record.  See Overton v. Nicholson, 20 Vet. App. 427, 443 (2006) (where the Court remanded a claim because the VCAA notice letter failed to specifically list tinea versicolor).  Without proper notice, a remand is necessary to comply with the notification duties to the Veteran required under the VCAA.  The letter must satisfy the notification requirements of the VCAA by:  (1) informing him about the information and evidence not of record that is necessary to substantiate his service connection claims for an acquired psychiatric disorder on a direct basis, as well as the information and evidence necessary to substantiate his claims as secondary to or aggravated by a service-connected disorder; (2) informing him about the information and evidence that VA would seek to provide; and (3) informing him about the information and evidence that he is expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Second, the Veteran's VA treatment records on file only date to October 2009.  If he has since received additional relevant treatment, these records should be obtained.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§  3.159(c)(2), (c)(3) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (the VA is charged with constructive, if not actual, knowledge of evidence generated by the VA).

Third, the Veteran has argued that he experiences a back disorder which began in 1969 due to an injury, and that he has experienced back problems ever since.  See the Veteran's April 2007 claim, and October 2007 notice of disagreement (NOD).  He has also indicated that he was treated for this disorder shortly after leaving military.  See the Veteran's June 2009 substantive appeal (VA Form 9).  In this regard, the AOJ has been unable to obtain the Veteran's VA medical treatment records from the period immediately after his release from active military service.  See the September 2008 letter from the VA medical center records custodian.   

However, the Veteran's service treatment records show that he was treated for low back pain during his military service in April and May 1969, which is indicated as being related to a fall.  His October 1969 separation examination found that the Veteran's spine was normal at that time, and in a signed medical history, the Veteran indicated that he had not been experiencing recurring back pain.  After service, in December 2003 and January 2004, the Veteran was treated for neck pain; although a January 2004 VA medical treatment record appears to relate this to a motor vehicle accident.  Then, in April 2007, the Veteran was treated for "chronic neck and back pain" which was indicated as being potentially related to his in-service injury.  A further VA medical treatment record in September 2007 also indicated that the Veteran's chronic low back pain may be related to his military service.

Pursuant to 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  The standard for requiring a VA medical examination is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The standard for a VA medical examination is quite low.  In May 2007, the Veteran was provided with a VA orthopedic examination, wherein x-rays were taken of his back, which diagnosed him with degenerative changes of the thoracic and lumbosacral spine, with mild anterior compression of the T11 and T12 vertebra.  The examiner provided a history indicating that the Veteran's 1969 back injury may have been relevant.

However, the May 2007 VA orthopedic examiner did not provide any opinion as to whether or not the Veteran's current back disorder may be related to his in-service injury.  As such, the opinion provided has not adequately addressed the record, or provided sufficient explanation to allow the Board to grant the Veteran's service-connection claims at this time.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).  When the VA undertakes to provide a medical examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Veteran must be provided with an opinion that addresses the issue of whether or not the Veteran's back disorder may be related to his military service.

Finally, the Veteran should also be provided with a VA psychiatric examination, to address whether or not his currently diagnosed acquired psychiatric disorder may be connected to his military service.  In this regard, the Veteran was treated for nightmares and anxiety in April and May 1969.  He has indicated that he was also treated for this disorder shortly after his service (see the Veteran's June 2009 VA Form 9); although, as noted above, these records are unavailable.  Further, the Veteran has been treated for an acquired psychiatric disorder in July and October 2007, and diagnosed with an adjustment reaction.  Again, as noted above, the standard for requiring a VA medical examination is quite low.  See McLendon v. Nicholson, 20 Vet. App. at 81.  Therefore, the Veteran should also be provided with a VA psychiatric examination to address if any current acquired psychiatric disorder may be related to his military service.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran corrective general VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to notify the Veteran and his representative as to any information not previously provided that is necessary to substantiate his claim for service connection for an acquired psychiatric disorder to include as secondary to or aggravated by a service-connected disorder, as well as what information or evidence the Veteran should provide, and what information or evidence that VA will attempt to obtain on his behalf.  

2.	Obtain all VA medical treatment records relevant to his acquired psychiatric disorder and his low back disorder dating from October 2009, as this is the most recent VA treatment record associated with the claims file.  If these records are unavailable, do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required and must be associated with the claims file.  

3.	After all relevant records and/or responses have been associated with the claims file, arrange for the May 2007 VA orthopedic examiner, if available, to provide an addendum to the prior opinion.  The claims folder and a copy of this remand must be made available to the examiner for review.  The examiner must specifically answer the following question:

	Is it at least as likely as not that the Veteran's currently diagnosed back disorder is related to his military service from December 1965 to November 1969, in particular to his April 1969 injury?

	The examiner should also comment on the likelihood that any current back disorder is due to post-service intercurrent causes wholly unrelated to his military service, such as the Veteran's post-service employment, or his January 2004 motor vehicle accident.  

	Please provide a complete explanation for any conclusions provided.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the evidence of record.  If the examiner is unable to provide the requested opinion, the examiner must expressly indicate this and discuss why this is not possible or feasible.

	A further VA medical examination is not necessary in order to provide the requested opinion unless the May 2007 physician is unavailable, or deems another examination necessary to render the opinion requested.  If the May 2007 VA medical examiner is unavailable, a new examination is required to answer the above question.

4.	Schedule the Veteran for a VA psychiatric examination, by an appropriate specialist, to determine the nature and etiology of his current acquired psychiatric disorder.  The Veteran is hereby advised that failure to report for a scheduled VA examination, without good cause, may have adverse consequences for his claims.  

	The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent history.  The examiner must make clear in the report that such a review was accomplished.  The examination must include any testing necessary and the specific results of any testing should be set forth in the examination report.  Based on examination and comprehensive review of the claims file, the examiner should address the following issues:

A)	Provide a comprehensive history and diagnosis of any current acquired psychiatric disorder found.  

	The history provided should specifically address:  the Veteran's in-service treatment for nightmares and anxiety in April and May 1969, the VA medical treatment records of July and October 2007, and any history provided by the Veteran, as well as any other relevant evidence obtained subsequent to this remand.  

	After providing a complete history and diagnosis of any acquired psychiatric disorder found, the examiner should address the following questions:

A)	Is it at least as likely as not that any of the Veteran's currently diagnosed acquired psychiatric disorder is directly related to his military service from December 1965 to November 1969?

B)	Is it at least as likely as not that any currently identified acquired psychiatric disorder is caused or aggravated by his current back disorder?

C)	Finally, the examiner should comment on the likelihood that any disorder found is due to intercurrent causes, wholly unrelated to his military service or any potentially service-connected disorders.

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

	The examiner should discuss the rationale of the opinion provided, whether favorable or unfavorable, based on the evidence of record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and explain why this is not possible.  

5.	Following completion of the above development, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claims.

6.	Then, readjudicate the Veteran's claims for service connection for a back disorder and an acquired psychiatric disorder, to include as secondary to a service-connected disorder.  See 38 C.F.R. § 3.310(a) (2010) and Allen v. Brown, 7 Vet. App. 439, 448 (1995).  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


